Per Curiam.

We find the arbitration award unassailable. Nor do we think there should be a remand to the arbitrators for specific findings. Appellant’s attack upon the award proceeds on the assumption that any award less than the amount it claimed to be due would be illegal as in contravention of Federal law prohibiting the payment of anything less than the published rates for transportation. Apart from the fact that such an argument presupposes the futility of any real arbitration ■—• where the outcome is a certainty — the major premise of the assumption is fallacious in disregarding the extent of the submission to the arbitrators. That submission contemplated the possibility of a decision that there was an agreement to consolidate petitioner’s shipments into truckload lots without being commingled with shipments of other converters. If that agreement was breached by appellant by commingling without petitioner’s consent, then petitioner would not have to pay the full tariff rates sought. The arbitrator’s award can be justified on that basis without there being a compulsory conclusion that there was an illegal ground for the award. The validity of the award is unaffected by the absence of a recital of the reasons for the award. (Steelworkers v. Enterprise Corp., 363 U. S. 593, 598; Bernhardt v. Polygraphic Co., 350 U. S. 198, 203; Matter of Shirley Silk Co. v. American Silk Mills, 257 App. Div. 375, 377; Matter of John Post Constr. Corp. [Good Humor Corp.], 9 Misc 2d 392, 393, affd. 6 A D 2d 684.) The award was properly confirmed.
The order should be affirmed.